Title: To James Madison from William Duane, 10 August 1805 (Abstract)
From: Duane, William
To: Madison, James


          § From William Duane. 10 August 1805. “Wm Duane’s respects to Mr Maddison—Sends a paper in which there is an article, that it may be proper he should see—the same information is stated in other papers of N York, of not so hostile a character as the N York Gazette.
          
          “Wm D. would have waited on Mr Maddison before now, but was desirous not to intrude while there was likely to be any interruption of other company—and on the subject of Spanish affairs he refrained rather from saying any thing than endanger any erroneous or premature discussion.”
        